Citation Nr: 0501422	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-34 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an earlier effective date for a disability 
evaluation of 30 percent for facial scars based on clear and 
unmistakable error (CUE) in an October 1963 rating decision 
which assigned an evaluation of 10 percent for that 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956 and from August 1957 to January 1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2003 which denied an 
effective date earlier than May 25, 1994, for a 30 percent 
rating for service-connected facial scars.  In its decision, 
the RO noted that earlier rating decisions in the 1960s, 
which would include a rating decision in October 1963, which 
assigned an evaluation of 10 percent for the service 
connected facial scars, were not "clearly erroneous".

The Board notes that a rating decision in March 2001 granted 
an evaluation of 30 percent for facial scars effective May 
25, 1994, and that by a letter dated March 30, 2001, the RO 
notified the veteran of that rating action.  In a statement 
received by the RO in April 2001, the veteran reported that 
the grant of the 30 percent evaluation satisfied his pending 
appeal on the issue of entitlement to an evaluation in excess 
of 10 percent for facial scars.  In a statement received on 
April 11, 2002, the veteran contended that the effective date 
for the grant of the 30 percent rating for facial scars 
should be May 29, 1963, the date of his original claim for 
service connection for facial scars.  The veteran and his 
representative have argued that the October 1963 rating 
decision should be revised based on CUE in that decision for 
not assigning a rating higher than 10 percent for the facial 
scars.

The veteran's April 2002 statement did not constitute a 
timely notice of disagreement with the March 2001 rating 
decision which assigned the May 1994 effective date for the 
30 percent rating for facial scars.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302(a), 20.305(a) (2004).  Therefore, that 
decision is final.  However, the veteran's April 2002 
statement, in which he claimed that effective date for a 30 
percent rating should be in 1963, may reasonably be construed 
as a claim of CUE in the October 1963 rating decision which 
assigned a 10 percent rating for facial scars rather than a 
higher rating.  The RO appeared to address this claim in the 
September 2003 rating decision in which it noted the prior 
rating decisions were not "clearly erroneous".  Dinsay v. 
Brown, 9 Vet. App. 79, 87-88 (1996) (holding that claim for 
earlier effective date was claim of clear and unmistakable 
error in final RO decision disallowing claim); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) (noting that to be awarded 
earlier effective date, veteran must show clear and 
unmistakable error in RO decision disallowing higher rating).  
Thus, the issue currently on appeal is as stated on the first 
page of this decision.

On August 9, 2004, the veteran appeared and testified at a 
hearing before the Board.  A transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The rating decision in September 2003 did not fully consider 
the veteran's claim that the October 1963 rating decision 
involved CUE, and the statement of the case furnished to the 
veteran by the RO in November 2003 did not set forth 
38 C.F.R. § 3.105(a), pertaining to revision of RO decisions 
on the basis of CUE.  Further adjudicatory and notification 
action is thus indicated, and to avoid any potential 
prejudice to the veteran this case will be remanded for that 
purpose.  See Bernard v. Brown, 4 Vet. App. 384, 392-4 
(1993).

With regard to the finality of the October 1963 rating 
decision, the Board notes that at the August 2004 hearing the 
veteran's representative argued that a portion of the 
veteran's testimony at a hearing before the Board in April 
1964 on the issue of entitlement to service connection for a 
back disorder constituted a notice of disagreement with the 
assignment of an evaluation of 10 percent for facial scars by 
the October 1963 rating decision.  A review of the transcript 
of the April 1964 hearing fails to reveal a statement by the 
veteran disagreeing with the evaluation assigned by the RO 
for his facial scars and, in any event, a regulation then in 
effect, 38 C.F.R. § 19.1e (1964), provided that a notice of 
disagreement shall be filed with the activity which made the 
decision being appealed, that is, with the RO, and so the 
veteran's testimony at a hearing before the Board in April 
1964 could not constitute a timely notice of disagreement 
with the RO's October 1963 decision.  Therefore, the October 
1963 rating decision is final, see 38 U.S.C.A. § 7105 (West 
2002), and the issue currently in appellate status is whether 
that final RO decision involved CUE.

Under these circumstances, this case is REMANDED to the AMC 
for the following:

The AMC should re-adjudicate the 
veteran's claim for an earlier effective 
date for a disability evaluation of 30 
percent for facial scars based on CUE in 
the October 1963 rating decision which 
assigned an evaluation of 10 percent for 
that disability.  In so doing, the AMC 
should specifically address the veteran's 
contentions that there were color 
photographs of his face in the record at 
the time of the October 1963 rating 
decision.  (The RO noted in its September 
2003 rating decision that the 30 percent 
rating granted in the March 2001 was 
based in large part on photographs of the 
veteran's face which were not part of the 
record at any earlier time.  However, as 
noted at the hearing before the Board in 
August 2004, color photographs were taken 
of the veteran's face in connection with 
a VA examination conducted in August 1963 
and these photographs are still in the 
claims file.)

If the decision remains adverse to the 
veteran, the AMC should furnish the 
veteran and his representative a 
supplemental statement of the case which 
sets forth all applicable laws and 
regulations of which the veteran has not 
previously been notified, including 
38 C.F.R. § 3.105(a) (2004).  The veteran 
and his representative should be afforded 
the appropriate opportunity to respond 
thereto.
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
   
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




